PER CURIAM.
The appellant challenges a final order by which her minor child was adjudicated dependent because the appellant failed to immediately consent to the insertion of a feeding tube for the child during the *455child’s hospitalization. The appellee properly concedes that the refusal to immediately consent to the insertion of the feeding tube was an insufficient basis for the adjudication. There being no other findings in the court’s order upon which the adjudication could properly be uphéld, the order under review is reversed.
ALLEN, PADOVANO, and BROWNING, JJ., concur.